Citation Nr: 1712915	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, i.e. unspecified mood disorder.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar strain/myositis.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee effusion and Baker's cyst.

4.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella.

5.  Entitlement to an evaluation in excess of 10 percent prior to April 22, 2015, and in excess of 20 percent since April 22, 2015, for degenerative joint disease of the left shoulder with impingement syndrome.

6.  Entitlement to a compensable evaluation prior to April 22, 2015, and in excess of 10 percent since April 22, 2015, for bilateral hearing loss disability.

7.  Entitlement to a compensable evaluation for plantar fascia fibromatosis.

8.  Entitlement to an effective date prior to February 13, 2009, for the award of service connection for plantar fascia fibromatosis.

9.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty form May 24, 1982, to September 23 1982, and from January 2006 to April 2007.  He served in Iraq and Kuwait.  He also had training in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007, September 2008, May 2013, and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013, the Board denied entitlement to an evaluation in excess of 10 percent for a left knee effusion and Baker's cyst, entitlement to an evaluation in excess of 10 percent for a right knee chondromalacia patella, entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left shoulder with impingement syndrome, and entitlement to a compensable evaluation for bilateral hearing loss disability.  The Veteran appealed that determination to the Court of Appeals for Veterans Claims (CAVC), which vacated and remanded the issues in a May 2014 Order.  In September 2014, the Board remanded the claims.  They have returned to the Board.  

In a February 2014 decision, the Board denied entitlement to service connection for PTSD and depression, and entitlement to an evaluation in excess of 20 percent for lumbar strain/myositis.  The Veteran appealed that determination to CAVC, as well.  In March 2016, CAVC issued an Order vacating and remanding these issues.  

In a December 2016 rating decision, the RO granted staged evaluations for DJD of the left shoulder with impingement and bilateral hearing loss disability, as outline on the cover page of this decision.

Recently, the Veteran submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Nevertheless, he has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to an evaluation in excess of 20 percent for lumbar strain/myositis, entitlement to an evaluation in excess of 10 percent for a left knee effusion and Baker's cyst, entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, entitlement to an evaluation in excess of 10 percent prior to April 22, 2015, and in excess of 20 percent since April 22, 2015, for degenerative joint disease of the left shoulder with impingement syndrome, entitlement to a compensable evaluation for plantar fascia fibromatosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of PTSD conforming to the DSM-IV or DSM-V has not been rendered at any time during the pendency of this claim.

2.  It has been shown by competent and probative evidence to at least equipoise that depressive disorder, i.e. unspecified mood disorder, is caused by service-connected disabilities.  

3.  Bilateral hearing loss disability is manifested by no more than Level I hearing in the right ear and Level VI hearing in the left ear.

4.  On February 13, 2009, but no earlier, VA received the Veteran's claim for service connection of plantar fascia fibromatosis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

2.  Entitlement to service connection for depressive disorder, i.e. unspecified mood disorder, secondary to service-connected disabilities, is established.  38 U.S.C.A. §§ 1131, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for a disability rating in excess of zero percent for bilateral hearing loss disability prior to April 22, 2015, and in excess of 10 percent since April 22, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code 6100 (2016).

4.  The criteria for an effective date prior to February 13, 2009, for the award of service connection for plantar fascia fibromatosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in May 2007, July 2008, and May 2009.  The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service personnel and treatment records, and verified his periods of active service.  VA has obtained his VA records, Social Security Administration (SSA) records, and assisted him in obtaining evidence.  He has been afforded several physical examinations, and VA has obtained medical opinions as to the etiology and severity of the disabilities involved in the present appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Id.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that overall the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection, Acquired Psychiatric Disability, to include PTSD and Depression

Service connection is granted for disability resulting from disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including psychosis, if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In the present case, the claim was certified to the Board in November 2012. Regardless, the evidence outlined below addresses both the DSM-IV and DSM-V and no assessment of PTSD in conformity therewith, or any psychosis, has been competently assessed.

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD and depression.  Here, the Board does not conclude that PTSD has been competently assessed in accordance with the DSM-IV or DSM-5.  

Before proceeding, the Board notes that in July 2007, the Veteran submitted a stressor statement.  In the statement, he explained that while on a combat mission in Iraq, he was in a Humvee and came under enemy fire.  He explained further that his hearing aid was knocked out when he was struck by hot spent cartridges from M250 machine gun fire, and that he "sustained a loss of hearing and a continuous ringing sound."  

In support of his claim, the Veteran submitted an opinion from Dr. Ortiz, dated in June 2013.  The opinion reflects Dr. Ortiz's opinion that the Veteran should be "carefully" evaluated because there was "medical evidence diagnosing the condition as PTSD in accordance with the DSM-IV."  Dr. Ortiz outlined several stressors provided by the Veteran, noting that the Veteran served in Iraq and had been exposed to enemy fire many times.  

In November 2010, the Veteran was awarded SSA disability benefits.  The SSA decision notes in pertinent part that a physician had testified that the Veteran had "been diagnosed with major depression secondary to his medical problems."  
On VA examination in April 2013, the VA examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on that day's evaluation, but that there was a diagnosis of depression NOS.  The examiner noted post-service diagnoses of dyssomnia not otherwise specified, mood disorder due to medical condition/depressive disorder not otherwise specified, insomnia not otherwise specified rule out depressive disorder not otherwise specified, and depressive disorder not otherwise specified.  The examiner opined that the psychiatric condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran denied mental health history prior to active service or during active service and that post-service diagnoses were based on economic problems and medical conditions.  The examiner concluded that the Veteran did not present all the clinical features of PTSD as per DSM-IV criteria and that his current mental condition of depression NOS was not related to or secondary to or aggravated by active service or service-connected disorder.

In support of substantiating his claim, the Veteran submitted an August 2016 opinion from C.L.R., Ph.D..  At this time, Dr. R. assessed unspecified mood disorder (UMD), noting that the DSM-5 had eliminated the diagnosis of depressive disorder, NOS, and replaced it with this title.  She addressed the June 2013 opinion of Dr. Ortiz relating to PTSD, but specifically found little evidence to support the diagnosis of PTSD, noting that she had reviewed the pertinent records in the claims file.  With respect to the assessed UMD, Dr. R. concluded it more likely than not that the Veteran's pain and discomfort "contributed to his depression."  She noted the April 2013 VA examiner's opinion attributing depressive disorder, NOS, to financial and relationship stressors, but ruled this out, noting that the Veteran's depression remained following improvement in his financial and familial circumstances.  

The Board has reviewed all service treatment records, SSA records, and all post-service medical records.  These records do not include a diagnosis of PTSD according the DSM-IV or DSM-5.  VA examinations and records consistently diagnose depressive disorder, addressed below.  Dr. R.'s opinion, submitted by the Veteran, finds little evidence for this diagnosis.  Because, the competent evidence of record does not establish that a diagnosis of PTSD has been made in accordance with the DSM-IV or DSM-5 the Board finds that the preponderance of the evidence is against a finding of a current diagnosis.  As there is not a current diagnosis of PTSD, the first element is not met and service connection is not warranted for PTSD 38 C.F.R. § 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.

Dr. Ortiz's opinion is insufficient to establish a DSM-IV or DSM-5 diagnosis of PTSD.  Dr. Ortiz's opinion, while indicating that there may be a diagnosis, falls short of diagnosing PTSD.  Dr. Ortiz states that the Veteran should be evaluated because there is evidence of PTSD, but does not diagnose such.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

As noted, VA records consistently diagnose depressive disorder, now characterized as unspecified mood disorder.  The Veteran alleges that his depressive disorder is caused or aggravated by service-connected orthopedic disabilities.  Service connection has been established for lumbar strain/myositis, a left knee effusion and Baker's cyst, right knee chondromalacia patella, and degenerative joint disease of the left shoulder with impingement syndrome, and plantar fascia fibromatosis.  

In resolving any doubt, the Board concludes that depressive disorder, i.e. unspecified mood disorder, is warranted, as secondary to service-connected disabilities.  As outlined above, there is some indication that the Veteran's depressive disorder is related to financial and family stressors.  However, the SSA records show competent attribution of depressive disorder to "medical problems," and the August 2016 opinion from Dr. R. attributes the assessed UMD, as likely as not, to service-connected disabilities.  Thus, entitlement to service connection for depressive disorder, i.e. unspecified mood disorder, is granted.  Gilbert, supra.  

Increased Evaluation, Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. W here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2008 he was afforded a VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
60
LEFT
75
80
70
70
60

Pure tone averages were 55 for the right ear and 70 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting the Veteran's reports of difficulty hearing in noisy environments.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

The Veteran was scheduled for audiology examination for VA compensation and pension purposes in October 2009.  The examiner noted that after several attempts and re-instruction, it was not possible to obtain reliable voluntary responses for pure tone audiometry from the Veteran.  It was noted that he would not respond even with his "better ear" - the right - at any of the frequencies.  The examiner stated that seven audiogram tests were reviewed and that all of them presented different results, including on the current date.  It was recommended that an ABR [auditory brainstem response] test be performed to corroborate results and to establish the Veteran's hearing sensitivity.

The Veteran reported for a VA audiology examination in April 2011.  The examiner stated that the Veteran could not be evaluated after clinical and diagnostic tests were performed.  In the diagnosis section, the examiner stated he was not interested in an audiology evaluation.  It was noted that he came to the clinic very agitated and questioned why he was being scheduled so many times.  It was reported that he left the clinic stating that he did not want to return, as he was not interested in any audiological evaluation anymore.

In April 2014, the Veteran was again afforded a VA audiological examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
35
30
LEFT
90
105+
105+
105+
105+

Pure tone averages were 29 for the right ear and 105 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and could not be examined (CNE) the left ear.  The examiner found the results to be invalid for rating purposes, noting that after several attempts and re-instruction, it was not possible to obtain reliable voluntary responses for the pure tone audiometry or speech tests from the Veteran.  The Veteran could not respond consistently even through his "better ear" (right ear) at any of the frequencies presented.  The examiner stated further that the Veteran's voluntary responses were not in agreement with the objective results of the Ipsilateral acoustic reflex test and otoacoustic emissions test.  Pure tone responses were not in agreement with the speech reception threshold tests, either.  The examiner noted also that Stenger test was positive for the left ear, which suggested left ear hearing sensitivity was better than the Veteran admitted at the examination.

In April 2015, the Veteran was afforded another VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
45
LEFT
95
85
85
95
90

Pure tone averages were 33 for the right ear and 89 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and CNE in the left ear.  The examiner again concluded that the test results were invalid for rating purposes, noting that the Veteran gave inconsistent and exaggerated responses for the left ear.  Word scores were not obtained due to the Veteran's unreliable responses.  

Although the AOJ awarded a 10 percent evaluation for bilateral hearing loss disability, effective April 22, 2015, the only reliable audiometrics are dated in August 2008.  After repeated attempts at examination, VA has been unable to obtain reliable audiometrics thereafter due to the Veteran's exaggeration and unreliable responses during audiometric testing. 

The audiometrics obtained in August 2008 are consistent with an average pure tone threshold of 55 decibels in the right ear and 70 decibels in the left ear.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Tables VII, which comport with no more than a zero percent disability rating.  Additionally, for the right ear, the pure tone thresholds at each of the relevant audiometric frequencies in 2008 were not all 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000-Hertz frequencies. Therefore, the appellant does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b) for exceptional hearing impairment in the right ear.


When reviewing the results obtained for the left ear under 38 C.F.R. § 4.86 for exceptional hearing impairment, the evidence reflects that Veteran had pure tone thresholds of 55 or more at each specified frequency.  Given the threshold average of 70 decibels as reported above, he is entitled to a Roman numeral designation of Level VI hearing.  See 38 C.F.R. § 4.85, Table VIA.  However, when auditory acuity numeric designations of Level I hearing in the right ear and Level VI hearing in the left ear are further correlated under 38 C.F.R. § 4.85, Table VII, these yield no more than a zero percent disability rating.  Additionally, the pure tone thresholds at each of the relevant audiometric frequencies in August 2008 were not 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000-Hertz frequencies for the left ear.  Therefore, the appellant does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(b) for exceptional hearing impairment in the left ear.

The Board has carefully considered the Veteran's contentions as to having more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating at this time.  The Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is no more than zero percent disabling, notwithstanding the AOJ's award of a 10 percent evaluation effective April 22, 2015.

Earlier Effective Date, Award of Service Connection for Plantar Fascia Fibromatosis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In certain circumstances, a report of a medical examination or hospitalization may be accepted as an informal claim; however, that applies only in cases in which service connection has already been established, and the claimant is seeking an increased rating for the service-connected disability.  See 38 C.F.R. § 3.157. VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Likewise, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

An effective date prior to February 13, 2009, for the award of service connection for plantar fascia fibromatosis is not warranted.  The Board has reviewed the communications from the Veteran contained within the file, and has found no indication of any intent to apply for service connection for plantar fascia fibromatosis prior to February 13, 2009.  The Board acknowledges that in an April 2007 VA Form 21-526, the Veteran claimed "arthritis, joints."  However, the Board cannot discern a claim specifically relating to "plantar fascia fibromatosis" from this language.  The Veteran claimed several other specific joints in his April 2007 claim, but did not mention the feet.  Accordingly, the claim must be denied. Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depressive disorder, i.e. unspecified mood disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a compensable evaluation prior to April 22, 2015, and in excess of 10 percent since April 22, 2015, for bilateral hearing loss disability, is denied.

Entitlement to an effective date prior to February 13, 2009, for the award of service connection for plantar fascia fibromatosis is denied.


REMAND

In April 2015, the Veteran was last examined to address the severity of his service-connected lumbar strain/myositis and plantar fascia fibromatosis.  The reports of these examinations have yet to be considered by the AOJ.  As such the claims must be remanded for consideration of this evidence, and if the benefits sought remain denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2016).

Moreover, in an August 2016 statement, the Veteran's attorney asserted that the Veteran's low back disability had worsened since the April 2015 VA examination.  Although the assertion of worsening is fairly vague, when it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, he should be afforded a new VA examination.

In April 2015, the Veteran was afforded VA examinations to address the severity of his service-connected disabilities of the left and right knees, left shoulder and feet.  Although the examination reports reflect evidence of pain with weight-bearing, the examinations are unclear as to whether testing of the joint was performed on active and passive motion, and in both weight-bearing and nonweight-bearing positions.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

For these reasons, a new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also notes that the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected lumbar strain/myositis.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the thoracolumbar spine and his current range of motion in this spinal segment and the presence or absence of unfavorable or favorable ankylosis.  Any neurological abnormalities associated with the service-connected low back disability, particularly of the lower extremities, should be discussed.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.


The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from this disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected eft knee effusion and Baker's cyst and right knee chondromalacia patella.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  All pertinent pathology found on examination should be noted on the evaluation report.

The examination should include testing of the right and left knees for pain in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, she or he should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible. If such is not feasible, the examiner should explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from these disabilities.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected eft degenerative joint disease of the left shoulder with impingement syndrome.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  All pertinent pathology found on examination should be noted on the evaluation report.

The examination should include testing of the right and left shoulder joints in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, she or he should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible. If such is not feasible, the examiner should explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from this disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected plantar fascia fibromatosis.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  All pertinent pathology found on examination should be noted on the evaluation report.

The examination should include testing of the right and left feet and/or ankles in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, she or he should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible. If such is not feasible, the examiner should explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from this disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
5.  Thereafter, undertake any other development deemed necessary, then review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran and his attorney must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


